IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00228-CV
 
Robertson Management Company 
d/b/a Franklin Nursing Home and
Douglas Sadler, Individually, 
as the Administrator of the
  Franklin Nursing Home,
                                                                      Appellants
 v.
 
Buck Carson Stroud, as the Executor
of the Estate of Agnes Johanna Lys Dillard,
                                                                      Appellee
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court No. 04-08-17,024-CV
 

MEMORANDUM  Opinion

 
          Finding that the trial court abused
its discretion in failing to dismiss Appellee’s health care liability claim in
accordance with section 74.351(b)(2) of the Civil Practice and Remedies Code
because Appellee did not serve an expert report within 120 days and did not
obtain a written extension signed by the affected parties, we reverse the trial
court’s April 25, 2005 order and remand the cause to the trial court for
dismissal of the claim with prejudice and for entry of an award to Appellants
of reasonable attorney’s fees and court costs.  See Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a), (b)(1-2) (Vernon
2005).
 
PER CURIAM
 
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Reversed and remanded
Opinion delivered and
filed October 19, 2005
[CV06]


pan style='font-family:"Palatino","serif"'> 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed July 29, 2009
Do
not publish
[CR25]